Citation Nr: 1011144	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
When this claim was originally before the Board in October 
2006, it was remanded for additional development of the 
record and to ensure due process.  In September 2008, the 
Board found that there was new and material evidence, and 
reopened the claim for service connection for hypertension.  
In addition, the Board remanded the claim for a decision on 
the merits. 

The Board notes that it also remanded the claim for service 
connection for a skin disability in September 2008.  Service 
connection for a malignant neoplasm of the right hand was 
granted by the RO in January 2010.  This decision, 
accordingly, is limited to the issue set forth on the 
preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements, and at his hearing before the 
undersigned, the Veteran asserted that hypertension was due 
to his service-connected posttraumatic stress disorder 
(PTSD).  The Board notes its September 2008 determination 
directed the Veteran be advised of the provision of the 
Veterans Claims Assistance Act regarding service connection 
on a secondary basis, and such was accomplished in an October 
2008 letter.  The RO has not, however, considered the claim 
for service connection for hypertension on a secondary basis. 

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
addition, if a nonservice-connected disorder is aggravated by 
a service-connected disorder, the Veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  The Board notes that 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform to the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen.

The service treatment records are negative for complaints or 
findings pertaining to hypertension.  When seen in a VA 
outpatient treatment clinic in October 1975 and April 1977, 
blood pressure was 150/100, and 140/100, respectively.  On VA 
Agent Orange examination in August 2003, the Veteran claimed 
he had had hypertension since 1970, and had been on 
medication for it since 1984.  During the hearing before the 
undersigned, the Veteran indicated he had taken medication 
for hypertension on and off in the 1970's.  He acknowledged 
that no physician had told him his hypertension was related 
to PTSD.  The Veteran's representative has referred to 
literature addressing the relationship between PTSD and 
cardiovascular disease.  

The Board finds that a VA examination should be scheduled to 
obtain an opinion as to whether the Veteran's hypertension is 
related to his service connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
hypertension examination by a physician, 
to obtain an opinion as to whether the 
Veteran's hypertension is related to his 
service connected PTSD.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's hypertension was caused by 
the service connected PTSD.  If not, the 
examiner should opine as to whether the 
Veteran's PTSD aggravates (permanently 
worsen beyond normal progression) the 
Veteran's hypertension.   If the examiner 
finds that the hypertension is aggravated 
by PTSD, then he/she should quantify the 
degree of aggravation.  A rationale for 
all opinions expressed should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should readjudicate the claim 
for service connection for hypertension, to 
include on a secondary basis.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes the regulations 
governing secondary service connection, and 
be provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

